IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 August 20, 2008
                                No. 08-40018
                             Conference Calendar           Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA
                                          Plaintiff-Appellee
v.

MARVIN JOEL ESCOBAR-CARCAMO

                                          Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:07-CR-629-1


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Marvin Joel Escobar-
Carcamo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Escobar-Carcamo has filed a
response. Our independent review of the record, counsel’s brief, and Escobar-
Carcamo’s response discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.